DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-to 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some devices that meet the claims, does not reasonably provide enablement for any device that has such a property.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 



Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not a device within the scope of the claims can be used to make a device with the claimed driving voltage, efficiency and lifetime as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 15-18 it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad claiming any electroluminescent device that may have any structure or composition except that it comprises one of a genus of compounds as defined by chemical formula 1. 
Nature of the invention:  The invention is drawn to a device that is composed of multiple layers each with different compositions wherein the material selection of each layer both alone and with the device as a whole, the thickness of each layer and the number and type of layers present each have massive impacts on device performance properties as claimed. 
The level of predictability in the art: While the various materials, thicknesses and presence/absence of each layer of an electroluminescent device can have known effects on the device properties it is not within the skill of the ordinarily skilled artisan to, without any structural limitations, determine which material, layer and device structure combinations from among those claimed in light of the teachings of the instant specification to arrive at the scope of the claimed devices. 
Amount of direction provided: The instant specification provides some information concerning what devices might be composed of but does not provide direction in selecting from among the myriad of configurations and material compositions to arrive at a device with the claimed properties. 
The existence of working examples: The specification provides a few examples that each have essentially identical structures apart from the inclusion of a different compound of chemical formula 1.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Every possible configuration including the claimed material of chemical formula 1 in any layer of a device emitting any color through any mechanism would have to be prepared and tested in order to determine which configurations meet the claim requirements leading to an essentially infinite number of possible experiments.

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 15-18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20210070717) (Li).

In reference to claims 1-7 and 12-13, Li teaches device example 19 comprising the compound 175 as shown below that is reads on the instant claims. 

    PNG
    media_image1.png
    422
    414
    media_image1.png
    Greyscale

For Claim 1: Reads on wherein Z1 is O, n is 0, each of X1, X2 and X3 are N, Ar1 is a naphthyl, Ar2 is hydrogen, Ar3 is phenyl, m1 is 1, m2 is 2, and q is 1.  
For Claim 2: Reads on formula 2-1.
For Claim 3: Reads on wherein Ar1 is a naphthyl, Ar2 is hydrogen, Ar3 is phenyl.
For Claim 4: Reads on wherein two of X1 X2 and X3 are N and the third is also N.
For Claim 5: Reads on wherein all of X1 to X3 are N.
For Claim 6: Reads on formula 2-1.
For Claim 7: Reads on wherein Ar1 is a naphthyl, Ar2 is hydrogen, Ar3 is phenyl.
For Claim 12: Reads on a material for a device.
For Claim 13: Reads on a device comprising a layer with the compound. 

In reference to claims 1-5, 8 and 9, Li teaches the compound 257 as shown below that is reads on the instant claims. 


    PNG
    media_image2.png
    433
    775
    media_image2.png
    Greyscale

For Claim 1: Reads on wherein Z1 is O, n is 1, L1 is phenylene, each of X1, X2 and X3 are N, Ar1 is a substituted biphenyl, Ar2 is hydrogen, Ar3 is phenyl, m1 is 1, m2 is 1, and q is 2.  
For Claim 2: Reads on formula 2-2.
For Claim 3: Reads on wherein Ar1 is a substituted biphenyl, Ar2 is hydrogen, Ar3 is phenyl.
For Claim 4: Reads on wherein two of X1 X2 and X3 are N and the third is also N.
For Claim 5: Reads on wherein all of X1 to X3 are N.
For Claim 8: Reads on formula 2-2.
For Claim 9: Reads on wherein Ar1 is a substituted biphenyl, Ar2 is hydrogen, Ar3 is phenyl.


In reference to claims 1-5, 10 and 11, Li teaches the compound 117 as shown below that is reads on the instant claims. 


    PNG
    media_image3.png
    299
    792
    media_image3.png
    Greyscale

For Claim 1: Reads on wherein Z1 is O, n is 1, L1 is naphthalene, each of X1, X2 and X3 are N, Ar1 is a dibenzofuran, Ar2 is hydrogen, Ar3 is phenyl, m1 is 1, m2 is 1, and q is 2.  
For Claim 2: Reads on formula 2-3.
For Claim 3: Reads on Ar1 is a dibenzofuran, Ar2 is hydrogen, Ar3 is phenyl.
For Claim 4: Reads on wherein two of X1 X2 and X3 are N and the third is also N.
For Claim 5: Reads on wherein all of X1 to X3 are N.
For Claim 10: Reads on formula 2-3.
For Claim 11: Reads on wherein Ar1 is a dibenzofuran, Ar2 is hydrogen, Ar3 is phenyl.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Li et al (US 20210070717) (Li).

In reference to claim 14, Li teaches an organic electroluminescent device including at least an electron transport layer and a light emitting layer (Li [0040]) that includes a compound, e.g. compound 175 as shown below, in an electron transport layer (Li [0032]).  

    PNG
    media_image1.png
    422
    414
    media_image1.png
    Greyscale

While a specific device with this exact configuration is not exemplified in Li, it would have been obvious to the ordinarily skilled artisan to have used the compound as taught by Li in the device configuration taught by Li with the anticipation or arriving at a device with improved device efficiency (Li [0038]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786